DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/21/2021 has been entered. Claims 1, 3-4, and 6-10 remain pending in the application.  Applicant’s amendments to the Abstract, Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 05/03/2021.
Claim Objections
Claim 1 objected to because of the following informalities:  
In claim 1, “air is an operating cooling fluid” should read “wherein air is an operating cooling fluid”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US 20090226580 A1) in view of Guryanov (SU 126506 A1) and Wagter (US 20150064307 A1).
Singleton teaches (Paragraph 0033; Fig. #20, 30, 50, 34) a method for making pasta filata cheese without cooling in brine or other liquids wherein cheese mass 20 is deposited onto a conveyor 30, 2. Singleton further teaches (Paragraph 0023) the cheese mass extruded onto the conveyor has a temperature of 130°F to 160°F (54.4°C to 71.1°C), and the temperature of the cheese sheet at the end of the conveyor is reduced to below freezing, such as about 25 °F (-3.9°C). Singleton further teaches (Paragraph 0033; Fig. #60, 70, 80, 100) the ribbon 50 is processed by one or more comminuting devices such as a slitter 60 and dicer 70 to form comminuted cheese 80 (pieces), and the comminuted cheese is deposited into packaging 100. Mozzarella is known in the art as a type of pasta filata cheese, and the as such the process of Singleton directed to pasta filata would be obvious to apply to any type of pasta filata cheese. Furthermore, it is well understood in the art to use mozzarella in the production of pizza, and it would be obvious that the comminuted cheese produced by Singleton could be used for pizza since cheese pieces can be evenly applied and spread on the surface of a pizza unlike large blocks of cheese. Additionally, the sheet/ribbon of Singleton is moved through the preparation process in a linear manner as shown in the Figure. As a result, the first portion of the sheet/ribbon will be the first part of the cheese sheet to be cooled and subsequently comminuted into pieces. 
Singleton is silent on the step of cooling said first portion of the sheet comprising a step of advancing said sheet into a cooling tunnel, wherein air is an operating cooling fluid of the mozzarella. Singleton is further silent on the step of cooling the first portion in contact with the air present in the tunnel being less than 3 minutes. Additionally, Singleton is silent on the step of packaging comprising the step of inserting a plurality of pieces together in a same wrapping, internally of the wrapping the pieces of the mozzarella being in direct contact with one another.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Singleton to incorporate the chamber (cooling tunnel) of Guryanov since both teach processes for cooling cheese, since both teach conveyors for moving cheese through a cooling system, since both teach cooling cheese using gases, since cooling cheese using air as an operating fluid in a chamber (cooling tunnel) is known in the art as shown by Guryanov, since using an enclosed chamber for cooling cheese would improve energy efficiency and cost savings by preventing cold air from escaping to the surrounding environment, since the device of Guryanov increases the heat exchange between the cheeses and the cooling air with a more compact design of the device (Guryanov, Paragraph 0003).
Wagter teaches (Paragraph 0037) a method for producing cheese in grated or shredded form that is packaged, wherein the cheese is grated or shredded and more preferably the grated or shredded cheese is packaged in a container. Wagter further teaches (Paragraph 0046) suitable containers are 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Singleton to incorporate the packaging method of Wagter since both are directed to processes from packing cheese pieces, since packaging cheese pieces in direct contact is known in the art as shown by Wagter, and since packaging cheese in direct contact rather than placing dividers or individually packaging cheese pieces reduces packaging costs due to the lower amount of material required.
Regarding claim 3, Singleton teaches (Paragraph 0033, Fig. # 40) flattening (reducing thickness/crushing) the cheese mass into a ribbon 50 (sheet) using flattening devices 40.
Regarding claim 6, Singleton is silent on the step of advancing the first portion of the sheet into the cooling tunnel comprising a sub-step of positioning the first portion of the sheet on a perforated advancing belt which transits internally of the tunnel.
Guryanov teaches (Paragraph 0005; Fig. 2 #1, 2) a device for cooling processed cheeses with a chamber 1 (cooling tunnel) inside which mesh (perforated) conveyors 2 are mounted one above the other in several tiers.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Singleton to incorporate mesh conveyors of Guryanov since both are directed to since both teach processes for cooling cheese, since both teach conveyors for moving cheese through a cooling system, since both teach cooling cheese using gases, since a mesh (perforated) conveyor in a cooling tunnel is known in the art as shown by Guryanov, and since cooling air can move through the mesh conveyors (Guryanov, Paragraph 0009) which would provide more even cooling and increase the exposed surface area of the chees allowing for faster cooling. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US 20090226580 A1) in view of Guryanov (SU 126506 A1) and Wagter (US 20150064307 A1) and further in view of King (US 20120207888 A1).
Singleton is silent on the first thickness of the food product being greater than 13 millimeters. Singleton is further silent on the step of reducing by crushing the first thickness including causing said first portion of the sheet to transit into one or more calibrating stations comprising two counter-rotating crushing rollers. Singleton is further silent on obtaining for said first portion a sheet having a thickness of less than 6 millimeters.
King teaches ([0037, 0038] Fig. 5, 6 #22) a gum rolling procedure wherein a sheet of extruded gum is reduced from a thickness of 40cm (greater than 13mm) to a thickness of 2mm (less than 6mm) using a pair of opposing (counter-rotating) rollers 22.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Singleton to incorporate the thickness reducing process of King since both are directed to methods of processing sheets of a flowable food product, since both use mechanisms to reduce the thickness of a food product, since counter rotating rollers are known in the art as shown by King, and since the rollers do not pick up debris from the extruded substance (King, Paragraph 0039) which could otherwise cause mechanical failure. Furthermore, the claimed thickness both before and after crushing would have been used during the course of normal experimentation and optimization procedures in the method of Singleton based upon factors such as the type of dairy material, the end use of the dairy product, the desired portion size of the product, and/or the ingredients used in the dairy product.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US 20090226580 A1) in view of Guryanov (SU 126506 A1) and Wagter (US 20150064307 A1) and further in view of Heinzen (US 20150044339 A1).
As shown above, the teaching of Singleton has been modified to incorporate the cooling tunnel of Guryanov, wherein (Guryanov Paragraph 0008; Fig. 2 #6) processed cheeses are fed from conveyor 6 to the upper conveyor of the tiered conveyors 2 (mesh conveyors). In other words, it is known in the art to transfer cheese from a conveyor 6 to mesh (perforated) conveyors 2, where conveyor 6 transits at least partially into the chamber 1 (cooling tunnel) and shown in Figure 2 of Guryanov. However, Guryanov is silent on conveyor 6 being solid. 
Therefore, Singleton as modified above is silent on the step of advancing the first portion of the sheet into the cooling tunnel comprising a step of advancing a first portion of the sheet on an advancing belt which transits internally of the tunnel and having a support surface of the sheet lacking holes. Singleton is further silent on the step of advancing said first portion of the sheet on an advancing belt having a support surface of the sheet lacking holes taking place before the step of positioning said first portion of the sheet on the perforated advancing belt.
Heinzen teaches (Paragraph 0018, Fig. 1 #63) a system and method for coating food products in which thick chocolate having a molasses-like consistency is deposited onto solid conveyor belt 63. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Singleton as modified above to use the solid belt of Heinzen prior to perforated belts in the cooling tunnel, since both are directed to methods of processing a flowable food material, since both use conveyor belts, since it is known to use a belt transiting internally of a cooling tunnel prior to a mesh belt as shown by Singleton as modified by Guryanov, since the solid construction of the conveyor belt taught by Heinzen prevents food material from flowing through the upper surface of the conveyor (Heinzen, Paragraph 0018), which could otherwise lead to a loss of food product and possibly damage the conveyor mechanism, since flowable food material would have to be cooled initially on a solid belt until the food material solidified enough that it would not flow through the surface of the belt as taught by Heinzen and since the mesh (perforated) belt would allow the cold air to cool both sides of the sheet of material, thus improving the rate of cooling by increasing the exposed surface area.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US 20090226580 A1) in view of Guryanov (SU 126506 A1) and Wagter (US 20150064307 A1) and further in view of Bharat (US 20140287091 A1). 
Singleton as modified above teaches as shown above (Guryanov, Paragraph 0005, 0008; Fig. 2 #1, 2, 6) a device for cooling processed cheeses with a chamber 1 (cooling tunnel) inside which mesh conveyors 2 are mounted one above the other in several tiers, and processed cheeses are fed from conveyor 6 to the upper conveyor of the tiered conveyors 2, and at the other end of the chamber the cheeses pass to a lower conveyor, move in the opposite direction, and then go to the next conveyor. 
Singleton as modified above is silent on each of said belts defining, between two corresponding end rollers an upper trajectory and a lower trajectory, the group of belts comprising an overlying belt and an underlying belt. Singleton is further silent on at the end of the upper trajectory the overlying belt winding about one of said two end rollers, laying the first portion of the sheet by force of gravity onto the underlying belt which circulates in an opposite direction with respect to the overlying belt. Singleton is further silent on the step of laying the first portion of the sheet by force of gravity onto the underlying belt comprising a step of overturning the sheet by turning a face of the first portion of the sheet upwards which was facing downwards on the overlying belt.
Bharat teaches ([0032, 0033] Fig. 1A) a method for forming and cooling chewing gum with a multi-pass system (cooling tunnel) to cool the gum slab (sheet) via convective air currents. Figure 1A depicts a group of belts each with corresponding end rollers and upper and lower surfaces (trajectories) wherein the belts are stacked one above another and the gum slab drops from and upper belt to a lower belt moving in the opposite direction and overturning the slab of gum.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Singleton to incorporate the teaching of Bharat since both are directed to methods of cooling a sheet of food product, since Singleton teaches sending a sheet of a food product through a cooling chamber with tiered conveyors, since cooling using belts with upper and lower trajectories and overturning a sheet is known in the art as shown by Bharat, and since overturning the sheet of the food product would allow both sides to be cooled more efficiently by exposing both sides to the cooling air (Bharat, Paragraph 0032).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US 20090226580 A1) in view of Guryanov (SU 126506 A1) and Wagter (US 20150064307 A1) and further in view of Doering (US 2643495 A).
Singleton is silent on placing the first portion of the sheet in contact with blades of two rotating groups or by punching, with a die, the first portion of the sheet so as to obtain pieces that are complementarily-shaped with respect to the perimeter of the die.
Doering teaches (Col. 3, lines 39-49) forming dies for slabs (sheets) of edible plastic substances extruded from a machine. Doering further teaches (Col. 6, lines 67-70; Fig. 10 #115, 117) a plurality of individual impressing dies 115 are fixed to a platen with normally intersecting segment cutting blades 117 disposed there between. Doering further teaches (Col. 7, lines 2-5) the dies can be raised and lowered in a vertically downward direction (punched). Doering further teaches (Col. 7, 64-71) the impressing and segmenting operations are done with uniformity, i.e. the pieces are complementarily shaped. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Singleton to incorporate the teaching of Doering since both are directed to methods of processing sheets of edible plastic substances, since both teach dicing a food product, since forming complimentary shaped pieces of food with a die is known in the art as shown by Doering, since the forming dies of Doering provide speed and uniformity in the simultaneous impressing and segmenting operations (Doering, Col. 7, lines 64-71), and since consistently shaped food pieces would allow for packaging cheese in equal amounts, preventing inconsistences and possible excess cheese being packaged.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered and are persuasive. However, the arguments have been made in view of an amendment and have necessitated a new grounds of rejection that does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 2, that applicant’s argument that Singleton teaches away from cooling with air is not accepted. As stated above, Singleton further teaches (Paragraph 0023) the conveyor belt can be chilled such as with a refrigerant such as glycol or CO2, or the environment can be cooled with, for  example, N or CO2. Thus, Singleton contemplates cooling with gases of which air is a well-known cooling fluid. Furthermore, the use of a belt for cooling does not preclude the use of additional cooling means such as cooling tunnel placed around the belt.
Therefore, for the reasons stated above, claim 1 and dependent claims 3-4 and 6-9 remain rejected. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith (US 4735817 A) teaches A method of manufacturing slices of processed cheese in which a hot cooked mass of the cheese is extruded onto a moving endless belt.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792